Name: 2009/565/EC: Commission Decision of 24Ã July 2009 fixing the maximum amount of aid granted for the private storage of olive oil under the tendering procedure opened by Regulation (EC) NoÃ 542/2009 (notified under document number C(2009) 6059)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  trade policy;  Europe;  distributive trades;  processed agricultural produce
 Date Published: 2009-07-28

 28.7.2009 EN Official Journal of the European Union L 196/59 COMMISSION DECISION of 24 July 2009 fixing the maximum amount of aid granted for the private storage of olive oil under the tendering procedure opened by Regulation (EC) No 542/2009 (notified under document number C(2009) 6059) (Only the French, Greek, Italian, Portuguese and Spanish texts are authentic) (2009/565/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(d), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 542/2009 of 23 June 2009 opening the tendering procedure for aid for private storage of olive oil (2) provides for two tendering sub-periods. (2) In accordance with Article 13(1) of Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (3), on the basis of tenders notified by the Member States, the Commission either fixes a maximum amount of the aid or does not fix a maximum amount of the aid. (3) On the basis of the tenders submitted in response to the second partial invitation to tender, it is appropriate to fix a maximum amount of the aid for private storage of olive oil for the tendering sub-period ending on 16 July 2009. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 For the tendering sub-period ending on 16 July 2009 within the tendering procedure opened by Regulation (EC) No 542/2009, the maximum amount of aid for olive oil shall be as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic and the Portuguese Republic. Done at Brussels, 24 July 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 161, 24.6.2009, p. 3. (3) OJ L 223, 21.8.2008, p. 3. ANNEX (EUR/tonne/day) Product Maximum amount of aid Extra virgin olive oil 1,3 Virgin olive oil 1,3